Citation Nr: 0535008	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left eye disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left knee disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to an increased (compensable) rating for 
nasal pterygium, recurrent, of the right eye.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In an August 2002 rating 
decision, the RO determined that new and material evidence 
sufficient to reopen the veteran's claims for service 
connection for left eye and left knee disorders had not been 
received and denied service connection for a right shoulder 
disorder.  In an August 2003 rating decision, the RO 
continued the noncompensable rating assigned for the 
veteran's right eye disability.

The issues of service connection for left knee and right 
shoulder disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  In an April 1971 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left eye disorder; the veteran did not file a notice of 
disagreement (NOD) within one year of notification.

3.  Evidence added to the record since the April 1971 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's service-connection claim for a 
left eye disorder.

4.  In an April 1992 rating decision issued in May 1992, the 
RO denied the veteran's claim for entitlement to service 
connection for a left knee disorder; the veteran did not file 
an NOD within one year of notification.

5.  Evidence added to the record since the April 1992 rating 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's service-connection claim for a 
left knee disorder. 

6.  The veteran's service-connected pterygium in the right 
eye has not recurred and it is manifested by no visual field 
deficit or decrease in visual acuity.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, denying service 
connection for a left eye disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's service-connection claim for a left eye disorder 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  

3.  The April 1992 rating decision, denying service 
connection for a left knee disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

4.  New and material evidence sufficient to reopen the 
veteran's service-connection claim for a left knee disorder 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

5.  The criteria for an increased (compensable) rating for 
pterygium of the left eye have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6034 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard the claims 
discussed in this decision.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  In June 2003, the veteran was afforded a 
VA eye examination.  In addition, the RO has associated 
records in the claims folder received from the Mayaguez VA 
medical facility and VA examination reports.  In variously 
dated letters, two rating actions, May 2003 and July 2004 
statements of the case (SOCs), two supplemental statements of 
the case (SSOCs) issued in November 2003 and March 2004, and 
their cover letters, the RO informed the veteran of what 
constituted new and material evidence and what was needed to 
establish entitlement to service connection and a higher 
rating for his right eye disability and he was given 
additional chances to supply any pertinent information.  Lay 
statements from the veteran and his representative also have 
been associated with the file.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to the claims discussed in 
this decision.  Under these circumstances, the Board finds 
that the service and post-service medical records, VA 
examination reports, rating actions, and lay statements are 
adequate for determining whether new and material evidence 
has been received and whether the criteria for a higher 
rating have been met.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

VA satisfied its duty to notify by means of letters issued in 
June 2002 and May 2003 from the AOJ to the appellant that 
were issued prior to the initial AOJ decisions.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to tell the AOJ about any additional information or evidence 
that he wanted VA to try to get for him or for him to get and 
send in the evidence himself to the AOJ.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for left 
eye and/or left knee disorders.  Although the RO determined 
that no new and material evidence had been received to reopen 
his service-connection claims in an August 2002 rating 
decision, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an April 1971 
rating decision, the RO denied service connection for 
refractive error of both eyes and nasal pterygium of the left 
eye.  The veteran did not file an NOD with that decision 
within one year of notification.  In a July 1990 rating 
decision, the RO denied service connection for a claimed knee 
disorder as neither shown to have been incurred in or 
aggravated by military service nor as a current disorder on 
VA examination.  The veteran did not file an NOD with that 
decision within one year of notification.  In an April 1992 
rating decision issued in May 1992, the RO again denied 
service connection for a knee disorder, noting that the 
service medical records are totally silent as to treatment 
for a knee disorder and his current left knee disorder (left 
medial meniscus tear) appeared many years after service and 
was not related to military service.  The veteran did not 
file an NOD with that decision within one year of 
notification.  In November 1992, the veteran asked to reopen 
his service-connection claim for a left knee disorder, but 
failed to present new and material evidence as requested by 
the RO's May 1993 letter.  In an August 2002 rating decision, 
the subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the veteran's 
claims for service connection for left eye and/or left knee 
disorders.  

Since the veteran did not submit an NOD within one year of 
the April 1971, July 1990, April 1992 rating decisions, they 
became final and are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  

The pertinent evidence of record at the time of the April 
1971 rating decision consisted primarily of the veteran's 
service medical records, a March 1971 VA examination report, 
and his July 1970 VA Form 21-526, on which the veteran 
indicated that he was operated on three times during service 
for bilateral eye disorders.  The veteran's May 1970 
separation examination report reveals an essentially negative 
history and no clinical findings of any disorder, except for 
a notation of surgical treatment for pterygium.  Although the 
March 1971 VA examination report shows bilateral pterygium 
and refractive error, there was no evidence that the 
pterygium of the left eye was incurred in or aggravated by 
service and refractive error is not a disability for VA 
compensation purposes.  VA treatment records and examination 
reports secured since the April 1971 rating decision continue 
to show refractive error and, at times, pterygium in the left 
eye and the veteran's self-reported history that both eyes 
were surgically treated in service.  This evidence is clearly 
new, but it is redundant or cumulative of the other evidence 
previously considered.  The evidence is not material to the 
issue under consideration, as it does not include any medical 
evidence linking the veteran's claimed left eye disorder to 
service and, therefore, it does not raise a reasonable 
possibility of substantiating the veteran's service-
connection claim for a left eye disorder.  The law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The 
veteran's statements that his left eye disorder is 
attributable to his active service do not establish the 
necessary nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the April 1971 rating decision 
remains final.  Accordingly, the veteran's claim of 
entitlement to service connection for a left eye disorder is 
not reopened, as the newly submitted evidence is not 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

Turning to the veteran's request to reopen his previously 
denied claim for service connection for a left knee disorder, 
the Board notes that at the time of the last rating decision 
issued in May 1992, the evidence of record consisted 
primarily of service medical records, VA treatment records, 
and VA examination reports.  The service medical records 
showed treatment, in January 1970, for a left knee basketball 
injury assessed as medial collateral ligament (MCL) strain.  
A May 1970 VA examination report included the veteran's 
contention that he injured his left knee in a parachute jump.  
A December 1991 VA examination report revealed a tear of the 
veteran's left medial meniscus by magnetic resonance imaging 
(MRI).  Evidence presented or secured since the April 1992 
rating decision includes January and May 2003 VA records, 
reflecting an assessment of chronic left knee pain secondary 
to moderately severe degenerative joint disease and free 
intraarticular body status/post arthroscopy in the 1980s and 
the veteran's reported history of a left knee parachute jump 
injury.  This evidence is clearly new, in that it is not 
redundant of other evidence previously considered.  And the 
evidence is material to the issue under consideration, as it 
does include medical evidence of a diagnosis of degenerative 
joint disease of the left knee, along with the veteran's 
report of an parachute jump injury, as such it raises a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Based on the foregoing, 
the Board concludes that, as new and material evidence has 
been presented, the veteran's claim of entitlement to service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

Increased Rating Claim

The veteran contends that the disability rating assigned for 
his pterygium of the right eye should be increased to reflect 
more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records show that  the veteran first 
complained of eye difficulties, in July 1968.  He was 
examined in October 1968, and, in November 1968, a pterygium 
was excised from the right eye.  Subsequently, the veteran 
was seen on several occasions for his right eye disorder and, 
in May 1970, it was noted that he had had three procedures 
for recurrent pterygium of the right eye.  

A March 1971 VA eye examination diagnosed refractive error 
(20/60 in the right eye corrected to 20/20) and recurrent 
nasal pterygium of both eyes.  In an April 1971 rating 
decision, the RO awarded service connection for recurrent 
nasal pterygium of the right eye and assigned an initial 
noncompensable rating, which has remained unchanged.  

May 1990 VA examination reports reflect a nasal pterygium in 
the left eye, larger than the one in the right eye, neither 
of which extended to cover the pupil.  Reaction to light was 
a little sluggish, but fundi and eye movements were normal.

A December 1991 VA eye examination report again reveals 
bilateral pterygium.

At a June 2003 VA eye examination report, the veteran 
complained of ocular redness and burning sensation.  The 
examiner noted that the veteran had a history of non-insulin 
dependent diabetes mellitus diagnosed three years ago.  On 
examination, visual acuity in the right eye uncorrected was 
20/200 (far) and corrected was  20/80 (far) and 20/80 (near).  
No diplopia or visual field deficit was found.  Extraocular 
movements were full and ortho.  The conjunctiva, lens, and 
cornea were clear in both eyes.  He had healthy optic nerve.  
The diagnoses included refractive error, status post 
pterygium excision of the right eye with residual scleral 
depression that explains the dry eye and burning sensation; 
however, there is no evidence of pterygium recurrence, 
diabetic retinopathy, or retinal pathology.  The examiner 
added that decreased vision in the right eye is likely 
amblyopia (lazy eye), which has no relationship to the 
veteran's service-connected pterygium.

The veteran's pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2005), which provides that the disability is rated for loss 
of vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079 (2005).  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  Visual acuity is to be measured based on 
the best distant vision obtainable after the best correction 
by glasses, unless there is a difference of more than four 
diopters of spherical correction between the two eyes, or the 
presence of keratoconus.  38 C.F.R. § 4.75 (2005).  It is 
noteworthy that eye disorders also may be rated based on 
contraction of visual fields.  38 C.F.R. §§  4.76, 4.76a 
(2005).

In the veteran's case, the VA examiner clearly stated that 
the veteran's decreased vision in the right eye has no 
relationship to his service-connected pterygium.  
Consequently, the preponderance of the evidence is against 
the claim for a compensable rating using the visual acuity 
impairment table.  A review of the VA medical evidence 
pertinent to the veteran's eyes and vision shows that the 
veteran does not have any visual field deficit due to 
pterygium of the right eye.  The primary cause of the 
veteran's vision loss appears to be from amblyopia (lazy 
eye); despite the veteran's history of pterygia and pterygia 
excision, such is not the cause of his vision loss.

On the evidence, the Board is unable to find a basis for 
entitlement to a compensable rating.  There was no visual 
field deficit noted on VA examination.  It appears clear that 
the veteran's loss of vision acuity has been attributed to 
his nonservice-connected eye disorders not to his service-
connected pterygium.  Differentiation of pertinent 
symptomatology involves complex medical questions, and the 
Board must find that the opinions of trained medical 
professionals are of considerable probative value.  While the 
veteran may sincerely believe that his service-connected 
disability warrants a compensable rating, the totality of the 
evidence weighs against his claim.  Again, the evidence shows 
that nonservice-connected eye disorders are responsible for 
the loss of vision acuity.

The weight of the credible evidence demonstrates that the 
veteran's service-connected pterygium of the right eye has 
not recurred and does not interfere with his field of vision 
or visual acuity.  His other visual problems with both eyes 
are not part of the service-connected disorder.  As the 
veteran's pterygium of the right eye is not causing 
impairment of vision, a rating based on visual acuity is not 
warranted or proper.

As noted above, the medical records show the veteran has 
other problems with his eyes.  The contents of these medical 
records indicate that these other problems have nothing to do 
with his service-connected pterygium.  While the veteran 
contends to the contrary, he as a layman has no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board may not consider manifestations not resulting from 
service-connected disease or injury in rating the service-
connected disability, when such symptoms can be 
differentiated from each other.  38 C.F.R. § 4.14 (2005).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's service-connected 
right eye disorder alone has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for pterygium of the right eye.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for a left eye 
disorder is not reopened; therefore, the appeal is denied.

New and material evidence having been received, the veteran's 
claim for service connection for a left knee disorder is 
reopened, to this extent the appeal is granted.

A compensable rating for pterygium of the left eye is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a left knee disorder, the 
claim is REMANDED for de novo review.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  The VA medical records reflect that the veteran 
claims that he has left knee and right shoulder disorders due 
to a parachute jump injury sustained while in the Army in the 
late 1960's.  The Board observes that a May 1969 service 
medical record shows that the veteran was treated for a 
fracture to his right radial head (right arm) resulting from 
a fall at Ft. Stewart, Georgia.  A January 1970 service 
medical record reveals that the veteran was treated for 
injuring his left knee while playing basketball at Ft. Bragg, 
North Carolina.  The impression was MCL strain.  At a May 
1990 VA examination, the veteran reported that, while in the 
Army, he injured his left knee and fractured the upper third 
of his right radius in a parachute jump and that his arm was 
placed in a cast for a period of one month.  He returned to 
full duty after the cast was removed.  He also complained of 
swelling in his knee and pain.  The impression included 
problem with left knee, probably secondary to damage of the 
cartilages in the knee and history of fracture of right 
radius without sequelae.  In a July 1990 rating decision, the 
veteran was awarded service connection for residuals of a 
right radial head, but denied service connection for a left 
knee disorder (as not shown by the evidence of record).  

At a December 1991 VA examination, the veteran reiterated the 
history of a parachute jump injury and complained of severe 
left knee pain, with standing, walking and changing body 
position and direction of walk.  MRI studies showed a large 
medial meniscus tear on the left.  The diagnoses included 
left knee injury, left medial meniscus tear by MRI, and 
chronic effusion (synovitis).  In an April 1992 rating 
decision, the RO denied service connection for a knee 
disorder, noting that the service medical records are totally 
silent as to treatment for a knee disorder and that the 
veteran's current left knee disorder appeared many years 
after service and was in no way related to military service.  
Recent VA medical records show treatment for moderately 
severe degenerative joint disease of the left knee and right 
shoulder pain.  Various 2003 VA records reflect an assessment 
of chronic left knee pain secondary to moderately severe 
degenerative joint disease and free intraarticular body 
status/post arthroscopy in the 1980s and exacerbation of 
chronic pre-existing shoulder pain associated with old injury 
and acromioclavicular (AC) joint degenerative joint disease 
and right shoulder surgery in 1999.  An August 2003 MRI of 
the right shoulder revealed complete tears of the supra and 
infraspinatus tendons with associated muscle atrophy and 
proximal retractions, AC joint hypertrophic changes 
contributing to narrowing of the supraspinatus outlet; and 
irregular contour and heterogenous signal of anterosuperior 
glenoid labrum.

The Board observes that no examiner has been asked to render 
an opinion as to etiology of the veteran's right shoulder or 
left knee disorders, to include whether they are related to 
service or whether arthritis was manifested within one year 
of service discharge.  On remand, the veteran should be 
afforded an examination.  In addition, the Board notes that 
the record indicates that the veteran has received treatment 
at the Orlando and Mayaguez VA medical facilities and that, 
in the 1980s, he had surgery on the left knee and, in 1999, 
on the right shoulder.  On remand, the veteran should be 
asked to identify health care providers, who have treated him 
for the claimed disorders and VA should attempt to obtain 
treatment records from any identified source to include any 
missing VA records and records dealing with the veteran's 
left knee arthroscopy and right knee surgery.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326 and 3.655; see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is 
advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may 
result in an adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left knee or right shoulder disorder, in 
particular for arthroscopy on his left 
knee in the 1980s and for right shoulder 
surgery in 1999.  The VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the VA 
should obtain medical records dealing 
with above surgeries and all missing 
medical records from the Mayaguez, Puerto 
Rico, and Orlando, Florida VA medical 
facilities, not already associated with 
the claims file, from June 1970 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The VA should schedule the veteran 
for an examination in order to determine 
the nature and etiology of any left knee 
or right shoulder disorder(s) found.  The 
examiner should be requested to review 
the entire claims file and must indicate 
in the examination report that such 
review was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that any 
left knee or right shoulder disorder 
found (1) began during, or was aggravated 
(worsened) by, or was the result of some 
incident of active service, to include a 
fall on his right arm in May 1969 or a 
basketball injury in January 1970, or (2) 
if arthritis is found, (a) whether it was 
manifested within one year of service 
discharge (the veteran was discharged on 
June 29, 1970) or (b) whether is related 
to aging.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
remaining claims on a direct and 
presumptive basis.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to further develop 
the appellant's claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  No 
action by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate.  


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


